BELCHER, Commissioner.
The conviction is for burglary of a private residence at nighttime; the punishment, five years.
No statement of facts accompanies the record.
There are three formal bills of exception. The complaints in each bill pertain to the admission of evidence, but none of them shows that it contains all of the evidence on the question raised by the bill. Bishop v. State, 160 Tex.Cr.R. 333, 269 S.W.2d 372. In the absence of a statement of facts these bills cannot be considered. Price v. State, Tex.Cr.App., 378 S.W.2d 312.
The judgment is affirmed.
Opinion approved by the Court.